OPINION OF THE COURT
Per Curiam.
The respondent has submitted an affidavit dated July 15, 1992, wherein he tenders his resignation as an attorney and counselor-at-law (22 NYCRR 691.9).
The respondent acknowledges in his affidavit that he is currently the subject of a disciplinary proceeding being prosecuted by the Grievance Committee for the Ninth Judicial District involving 17 charges of professional misconduct. The charges involve the conversion of funds entrusted to the respondent to be held in escrow, the failure to maintain a duly constituted escrow account, commingling, the failure to maintain and produce required books and records for the respondent’s attorney escrow account, obstructing or attempting to obstruct a legitimate investigation by the petitioner, and engaging in dishonesty, fraud, deceit, or misrepresentation.
The respondent acknowledges that he could not successfully defend himself on the merits against the charges filed against him, that his resignation is freely and voluntarily submitted, that he is not being subjected to coercion or duress, and that he is fully aware of the implications of submitting his resignation. The respondent is, furthermore, aware that any order issued pursuant to Judiciary Law § 90 (6-a) may be entered as a civil judgment against him. He specifically waived the opportunity afforded him by Judiciary Law § 90 (6-a) (f) to be heard in opposition thereto.
Under the circumstances herein, the resignation of the respondent as a member of the Bar is accepted and directed to be filed. The respondent is disbarred and it is directed that his name be stricken from the roll of attorneys and counselors-at-law, effective forthwith.
Mangano, P. J., Thompson, Bracken, Sullivan and Harwood, JJ., concur.
Ordered that the resignation of Patrick W. Cukierski is accepted and directed to be filed; and it is further,
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent Patrick W. Cukierski is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall continue to comply with *301this Court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law § 90, Patrick W. Cukierski is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.